                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MB/AS                                               271 Cadman Plaza East
F. #2019R01465                                      Brooklyn, New York 11201




                                                    November 12, 2020


By ECF and Overnight Mail
Alex Spiro, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Ave., 22nd Floor
New York, NY 10010

               Re:    United States v. Javier Aguilar
                      Criminal Docket No. 1:20-CR-00390 (ENV)

Dear Mr. Spiro:

               Enclosed please find the government’s fourth production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This production
supplements the government’s earlier productions. The government also again requests
reciprocal discovery from the defendant.

               Specifically, enclosed please find: the contents, other than potentially privileged
material that was withheld by the producing party, of a fourth email account used by the
defendant, BATES numbered JVA-EMAIL-0000516055 - JVA-EMAIL-0000519562. These
emails were produced to the government by the defendant’s employer, Vitol, Inc. Because the
email account being produced is the defendant’s work email account, in an abundance of caution,
the government is producing a copy of the entire collection of data it received from Vitol, Inc.

                Please also note that, in connection with the government’s third production of
discovery dated on October 21, 2020, the government’s production included search warrant
returns for a third email account used by the defendant, bearing BATES numbers JVA-EMAIL-
0000514740 - JVA-EMAIL-0000516054. The government’s October 21, 2020 letter
erroneously stated that the government’s filter attorney had in her possession potentially
privileged records from that email account. In fact, the government produced the entirety of that
email account to you.




                                                1
             Please do not hesitate to contact me if you would like to discuss this correction.


                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:      /s/ Mark E. Bini
                                                   Mark E. Bini
                                                   Andrey Spektor
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

cc:   Clerk of the Court (ENV) (by ECF)
      Ann Brickley & Adam Schwartz, U.S. Department of Justice
      Derek Ettinger, Jonathan Robell & Clayton Solomon, U.S. Department of Justice




                                               2
